DETAILED ACTION
This is response to Application 17/097,431 filed on 11/13/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 5-7, 11, 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Popescu et al. (US 2022/0030649 A1).

1.  Regarding claim 1, Popescu teaches a method (Paragraph [0029] to [0032] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN), comprising:
receiving, by radio access network intelligent controller equipment comprising a processor, node state information associated with a group of nodes that are part of a radio access network, wherein the group of nodes comprises first nodes having a first node type, and second nodes having a second node type (Paragraph [0029] to [0031] domain name service (DNS) server, to act as an address request proxy for a plurality of nodes of the first RAT; second node of a second RAT),
wherein the second nodes are configured to determine whether to grant dual-connectivity requests initiated by the first nodes (Paragraph [0029] to [0031] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN),
determining, by the radio access network intelligent controller equipment, based on the node state information, a second node of the second nodes for dual-connectivity with a first node of the first nodes; communicating, by the radio access network intelligent controller equipment, a dual- connectivity instruction, wherein communicating the dual-connectivity instruction comprises:
communicating a dual-connectivity request instruction to the first node, wherein the dual-connectivity request instruction instructs the first node to request dual- connectivity with the second node, or communicating a dual-connectivity grant instruction to the second node, wherein the dual-connectivity grant instruction instructs the second node to grant dual-connectivity in response to a dual-connectivity request from the first node (Paragraph [0029] to [0039] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN).

2. Regarding claim 2, Popescu teaches wherein the first node type is an evolved node B type, and wherein the second node type is a next generation node B type (Paragraph [0031] NR and LTE; en-gNB and eNBs).

3. Regarding claim 3, Popescu teaches wherein the dual-connectivity instruction comprises the dual- connectivity request instruction (Paragraph [0029] to [0031] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN).

 4. Regarding claim 4, Popescu teaches wherein the dual-connectivity instruction comprises the dual- connectivity grant instruction (Paragraph [0029] to [0031] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN).

5.  Regarding claim 8, Popescu teaches radio access network node equipment (Figure 12), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: sending, to radio access network intelligent controller equipment, node state information associated with the radio access network node equipment; receiving, from the radio access network intelligent controller equipment, a dual- connectivity instruction, wherein the dual-connectivity instruction comprises an instruction to cooperate in a dual-connectivity mode with a different type node equipment having a different node type than the radio access network node equipment; and in response to receiving the dual-connectivity instruction, cooperating with the different type node equipment in the dual-connectivity mode in order to process communications of a user equipment connected to the radio access network node equipment and the different type node equipment (Paragraph [0029] to [0039] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN).

6. Regarding claim 9, Popescu teaches wherein the cooperating comprises sending a dual-connectivity request to the different type node equipment (Paragraph [0029] to [0031] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN; first RAT is NR, second RAT can be LTE).

7. Regarding claim 10, Popescu teaches, wherein the cooperating comprises granting a dual-connectivity request received from the different type node equipment (Paragraph [0029] to [0039] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN). 

8. Regarding claim 13, Popescu teaches wherein the dual-connectivity instruction is received prior to establishing dual-connectivity for the user equipment, and wherein the operations further comprise using the dual-connectivity instruction in order to establish dual-connectivity for the user equipment (Paragraph [0029] to [0039] dual connectivity; configure first node of a first RAT with nodes of a second RAT in the RAN). 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	Marupaduga et al. (US 11,206,604 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466